--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT, IF ANY, MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 
 
[Date]
 
TETRAGENEX PHARMACEUTICALS, INC.
 
Warrant for the Purchase of Shares of Common Stock
 
For value received, this warrant (the “Warrant”) is hereby issued by Tetragenex
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), to [ _ ] (the
“Holder”).  Subject to the provisions of this Warrant, the Company hereby grants
to the Holder the right to purchase [ _ ] (___) fully paid and non-assessable
shares of the Company’s Common Stock, at the lower of (i) $0.40, or (ii) the
price at which any warrants are exercisable in the Company’s next equity
financing which results in proceeds to the Company equal to or greater than
$100,000 (the “Exercise Price”).
 
The term “Common Stock” means the common stock, par value $0.001 per share, of
the Company.  The number of shares of Common Stock to be received upon the
exercise of this Warrant may be adjusted from time to time as hereinafter set
forth.  The shares of Common Stock deliverable upon such exercise, and as
adjusted from time to time, are hereinafter referred to as “Warrant Shares.”
 
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1.             Exercise of Warrant.  Subject to the terms and conditions set
forth herein, this Warrant may be exercised in whole or in part, pursuant to the
procedures provided below, at any time on or before 5:00 p.m., New York time, on
the day occurring five (5) years from the date hereof (the “Expiration Date”)
or, if such day is a day on which banking institutions in New York are
authorized by law to close, then on the next succeeding day that shall not be
such a day.  The Warrant shall only be exercisable on a cash basis.  To exercise
this Warrant the Holder shall present and surrender this Warrant to the Company
at its principal office, with the Warrant Exercise Form attached hereto duly
executed by the Holder and accompanied by payment in cash, wire transfer or by
check, payable to the order of the Company, of the aggregate Exercise Price for
the total aggregate number of Warrant Shares for which this Warrant is
exercised.  Upon receipt by the Company of this Warrant, together with the
executed Warrant Exercise Form and payment of the Exercise Price for the Warrant
Shares to be acquired, in proper form for exercise, and subject to the Holder’s
compliance with all material requirements of this Warrant for the exercise
hereof, the Company shall issue and deliver to the Holder one or more
certificates representing such Warrant Shares and Holder shall be deemed to be
the holder of record of such Warrant Shares; provided, however, that no exercise
of this Warrant shall be effective, and the Company shall have no obligation to
issue any such Warrant Shares to the Holder upon any attempted exercise of this
Warrant, unless the Holder shall have first delivered to the Company, in form
and substance reasonably satisfactory to the Company, appropriate
representations so as to provide the Company reasonable assurances that the
securities issuable upon exercise may be issued without violation of the
registration requirements of the Act and applicable state securities laws,
including without limitation representations that the Holder is familiar with
the Company and its business and financial condition and has had an opportunity
to ask questions and receive documents relating thereto to his or her reasonable
satisfaction.


 
 

--------------------------------------------------------------------------------

 
 
 2.            Reservation of Shares.  The Company will at all times reserve for
issuance and delivery upon exercise of this Warrant all shares of Common Stock
from time to time receivable upon exercise of this Warrant.  All such shares
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid and non-assessable and free of all preemptive rights.
 
 3.            Fractional Shares.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but the
Company shall pay the Holder an amount equal to the fair market value of such
fractional share of Common Stock in lieu of each fraction of a share otherwise
called for upon any exercise of this Warrant; provided, however, that in the
event that there is no fair market value of the Company’s Common Stock, any such
amount to be paid to the Holder as a fractional share shall be determined by the
Company’s Board of Directors.
 
 4.            Assignment or Loss of Warrant.  Subject to the transfer
restrictions herein (including Section 8), upon surrender of this Warrant to the
Company or at the office of its stock transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction, or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.
 
5.            Rights of the Holder.  Prior to exercise of the Warrant in
accordance with the terms hereof, the Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.


 
-2-

--------------------------------------------------------------------------------

 
 
 6.            Adjustments.
 
 6.1           Adjustment for Recapitalization.  If the Company shall at any
time after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification, or split-up thereof, the number of shares of
Common Stock subject to this Warrant immediately prior to such subdivision shall
be proportionately increased, and if the Company shall at any time after the
date hereof combine the outstanding shares of Common Stock by recapitalization,
reclassification, or combination thereof, the number of shares of Common Stock
subject to this Warrant immediately prior to such combination shall be
proportionately decreased.  Any such adjustment and adjustment to the Exercise
Price pursuant to this Section 6.1 shall be effective at the close of business
on the effective date of such subdivision or combination.
 
Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this Section 6.1, the Exercise Price
shall be adjusted to the nearest cent by multiplying such Exercise Price
immediately prior to such adjustment by a fraction (x) the numerator of which
shall be the number of shares of Common Stock purchasable upon the exercise
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of shares of Common Stock so purchasable immediately thereafter.
 
 6.2           Adjustment for Reorganization, Consolidation, Merger.  In case of
any reorganization of the Company after the date hereof or in case after such
date the Company shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then, and
in each such case, the Holder of this Warrant upon the exercise thereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger, or conveyance, shall be entitled to receive, in lieu of
the securities and property receivable upon the exercise of this Warrant prior
to such consummation, the securities or property to which such Holder would have
been entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto; in each such case, the terms of this Warrant shall be
applicable to the securities or property receivable upon the exercise of this
Warrant after such consummation.
 
 6.3           Certificate as to Adjustments.  The adjustments provided in this
Section 6 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder).  In each case of an
adjustment in the number of shares of Common Stock receivable on the exercise of
the Warrant, the Company at its expense will promptly compute such adjustment in
accordance with the terms of the Warrant and prepare a certificate executed by
two executive officers of the Company setting forth such adjustment and showing
in detail the facts upon which such adjustment is based. The Company will
forthwith mail a copy of each such certificate to each Holder.
 
6.4           Notices of Record Date, Etc.  In the event that:


 
-3-

--------------------------------------------------------------------------------

 
 
 (a)           the Company authorizes the granting to any holder of Common Stock
the right to subscribe for, purchase or otherwise acquire any shares of stock of
any class or any other securities; or
 
 (b)           the Company authorizes any capital reorganization of the Company,
any reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation or
entity; or
 
 (c)           the Company authorizes any voluntary or involuntary dissolution,
liquidation, or winding up of the Company,
 
then, and in each such case, the Company shall mail or cause to be mailed to the
holder of this Warrant at the time outstanding a notice specifying, as the case
may be, (i) the date on which a record is to be taken for the purpose of such
right, and stating the amount and character of such right, or (ii) the date on
which such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation, or winding up is to take place, and the time, if any
is to be fixed, as to which the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, or winding up.  Such notice shall
be mailed at least twenty (20) days prior to the date therein specified.
 
 6.5           No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 6 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
 7.            Transfer to Comply with the Securities Act.  This Warrant and any
Warrant Shares may not be sold, transferred, pledged, hypothecated or otherwise
disposed of except as follows:  (a) to a person who, in the opinion of counsel
to the Company, is a person to whom this Warrant or the Warrant Shares may
legally be transferred without registration and without the delivery of a
current prospectus under the Securities Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 7 with respect to any resale or other disposition of such
securities; or (b) to any person upon delivery of a prospectus then meeting the
requirements of the Securities Act relating to such securities and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees.
 
 8.            Legend.  Unless the shares of Warrant Shares have been registered
under the Securities Act, upon exercise of any of the Warrants and the issuance
of any of the shares of Warrant Shares, all certificates representing shares
shall bear on the face thereof substantially the following legend:
 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, offered for sale,
assigned, transferred or otherwise disposed of, unless registered pursuant to
the provisions of that Act or unless an opinion of counsel to the Corporation is
obtained stating that such disposition is in compliance with an available
exemption from such registration.


 
-4-

--------------------------------------------------------------------------------

 
 
 9.            Notices. All notices required hereunder shall be in writing and
shall be deemed given when telegraphed, delivered personally or within two days
after mailing when mailed by certified or registered mail, return receipt
requested, to the Company or the Holder, as the case may be, for whom such
notice is intended, if to the Holder, at the address of such party shown on the
books of the Company, or if to the Company, at the address set forth on the
signature page hereof, Attn: President, or at such other address of which the
Company or the Holder has been advised by notice hereunder.
 
 10.           Applicable Law.  The Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of New York, without regard to the conflict of laws provisions of such State.
 
12.           Registration Rights.  The Holder shall be entitled to certain
piggyback registration rights with respect to the registration of the Warrant
Shares and may request that the Company include such Warrant Shares in its next
registration statement filed with the United States Securities and Exchange
Commission.


 
-5-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 


 





 
By:
     
Name: Martin F. Schacker
   
Title:  Co-Chief Executive Officer





 

--------------------------------------------------------------------------------

 


WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to (i) exercise the within Warrant to
purchase __________ shares of the Common Stock of TETRAGENEX PHARMACEUTICALS,
INC., a Delaware corporation, pursuant to the provisions of Section 1 of the
attached Warrant, and hereby makes payment of $__________ in payment therefore.
The undersigned’s execution of this form constitutes the undersigned’s agreement
to all the terms of the Warrant and to comply therewith.
 


 

     
Signature
 
Print Name:
             
Signature, if jointly held
     
Print Name:
         
Date



 


 


 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 
 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns, and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under this Warrant issued by
TETRAGENEX PHARMACEUTICALS, INC. dated ______________.


 
DATED:                                                                      
    
 

 
ASSIGNOR:
             
Signature
 
Print Name:
             
Signature, if jointly held
 
Print Name:
         
ASSIGNEE:

 
The undersigned agrees to all of the terms of the Warrant and to comply
therewith.
 


 

     
Signature
 
Print Name:
             
Signature, if jointly held
 
Print Name:



 
 

--------------------------------------------------------------------------------